IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 26A13

                            FILED 4 OCTOBER 2013

STATE OF NORTH CAROLINA

            v.
MICHAEL DAVID McDARIS


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, ___ N.C. App. ___, ___ S.E.2d ___ (Dec. 18,

2012) (No. COA12-476), finding no prejudicial error in judgments entered on 26

October 2011 by Judge Robert C. Ervin in Superior Court, Mecklenburg County.

Heard in the Supreme Court on 3 September 2013.


      Roy Cooper, Attorney General, by Angenette Stephenson, Assistant Attorney
      General, for the State.

      John Keating Wiles for defendant-appellant.


      PER CURIAM.


      AFFIRMED.